Citation Nr: 0321492	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-099 70	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial (compensable) evaluation on 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1997 to May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that granted, in pertinent part, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss (which the RO characterized as 
bilateral sensorineural hearing loss), evaluating it as zero 
percent (non-compensably) disabling.  The veteran has 
perfected a timely appeal.  

Because the veteran has disagreed with the initial rating 
assigned to his service-connected bilateral hearing loss, the 
Board has characterized the issue as involving the propriety 
of the initial evaluation assigned following the grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The veteran and his representative essentially contend on 
appeal that the veteran's service-connected bilateral hearing 
loss is more disabling than currently, and initially, 
evaluated.

The Board notes that, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim and provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which, part, 
if any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The Board observes that, to date, neither the veteran nor his 
service representative has been issued any sort of 
notification of the VCAA and the effect that it had on his 
claim.  The Board points out that the veteran's claims folder 
was returned to the Board in 2003, more than 3 years after 
the VCAA was enacted.  Therefore, on remand, the RO should 
inform the veteran and his representative of the VCAA and its 
duty to notify and duty to assist provisions with regard to 
his claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim for an initial 
(compensable) evaluation on bilateral 
hearing loss.  The letter also should 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  After undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), please review the veteran's 
claim of entitlement to an initial 
(compensable) evaluation on bilateral 
hearing loss.  This claim must be 
evaluated in light of all of the evidence 
of record.  If any determination remains 
adverse to the veteran, he and his 
service representative should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


